Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments, as received 01/03/2022.  Claims 1-14 were pending, and now claims 2-4 have been cancelled.  Accordingly, claims 1 and 5-14 remain pending, of which claims 1 and 14 are independent.

3.	In the Non-Final Office Action dated 07/13/2021, claim 14 was rejected under 35 U.S.C. 101, which is now withdrawn in view of Applicants’ amendments and arguments.  Also, claims 3-4 and 7-9 were rejected under 35 U.S.C. 112(b), which is now withdrawn in view of Applicants’ amendments and arguments.

Claim Objections
4.	Claims 1 and 5-13 are objected to because of the following informalities:
Regarding claim 1 in a first instance, the claim as amended now recites “wherein step (c) comprises at least one of: … wherein the emoticon includes an image corresponding to the message to betransmitted by the user”, which the Examiner believes features a typographical error as evidenced in the bolded language.  The Examiner believes “betransmitted” as recited should be amended to read “be transmitted”, with a space appropriately inserted.
Regarding claim 1 in a second instance, the claim as amended now recites “wherein step (c) comprises at least one of: … wherein the emoticon is a tactile emoticon provided by the tactile message programor a user emoticon previously stored by the user”, which the Examiner believes features a 

Claims 5-13 depend from claim 1, and therefore feature the same limitations addressed above per claim 1.  Accordingly, they are objected to under the same rationale as claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 5-6, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0227411 (“Das”).
Regarding claim 1, DAS teaches a tactile message providing method for a tactile sense in a mobile communication terminal device (FIGs. 2-3 and 5, each of which detail the sending of messages with tactile/haptic feedback from a first user at a first device to a second user at a second device, (e.g., 
(a) driving a tactile message program (FIG. 6 providing a screenshot of a messaging/communication program that feasibly permits the sending user to “draw a haptic shape” (via elements 615 and 618), the messaging program may leverage any of the existing messaging protocols per [0043]); 
(b) selecting a dialog partner (one of ordinary skill in the art would understand the messaging protocols discussed per [0043] to require a sending user to address a recipient user, e.g. see FIG. 6 where the sending user addresses the message to “Jane Doe” via element 605); 
(c) receiving a tactile pattern (the sending user’s tactile input is provided via a device touchscreen per [0024], [0035], [0072], and FIG. 6, see e.g. FIG. 6 elements 615 and 618 and via the elements shown within 618); 
(d) converting the tactile pattern into a pattern signal and (e) transmitting the pattern signal to a reception terminal device having a plurality of tactile delivery units (the tactile pattern as drawn by the sending user via FIG. 6 is converted an encoding as shown via FIG. 7 element 720 and transmitted for expression at the recipient’s device as shown per FIG. 8A, and one of ordinary skill in the art would understand the transmission to the recipient device to involve a transmission over a network, e.g. as discussed per [0036], [0068], [0086], and [0095], that necessarily involves a “signal” as recited, and [0026] and [0078] describes “one or more haptic components” that are used to express the haptic effect as delivered (and which the Examiner equates with “tactile delivery unit” as recited)); 
… wherein step (c) comprises at least one of: 	
selecting an emoticon, and 
receiving a tactile pattern which includes at least two of an intensity, a position, a time, and a movement direction that a user touches a tactile pattern input window of the tactile message program (the sending user’s tactile input is provided via a device touchscreen per [0024], [0035], [0072], and FIG. 6, see e.g. FIG. 6 elements 615 and 618 and via the elements shown within 618, where the drawn tactile input necessarily involves position and movement directions, e.g. as encoded in FIG. 7 element 720 (which also includes “duration” parameterization), which the Examiner equates with the recited “position”, “time”, and “movement direction”), 
wherein the emoticon includes an image corresponding to the message to betransmitted by the user,
wherein the emoticon is a tactile emoticon provided by the tactile message programor a user emoticon previously stored by the user, and
wherein, when step (c) comprises the step of selecting an emoticon, if the emoticon is selected, the tactile pattern is received.

Regarding Applicants’ amendments to claim 1, as addressed above, the Examiner notes that the claim does not explicitly require the selection of an emoticon and all related limitations, if for example the Examiner can properly map the claim to the other recited option of “receiving a tactile pattern which includes at least two of …”  Accordingly, there is no reason for Das as an anticipatory reference to teach features which map to the unaddressed “emoticon” limitations.

Regarding claim 5, Das teaches the method of claim 1, wherein the tactile message program comprises a tactile pattern input window (FIG. 6 element 618) or a tactile switch icon for switching a wherein the pattern signal is a signal capable of transmitting tactile information by operating a tactile delivery unit of the reception terminal device (the tactile pattern as drawn by the sending user via FIG. 6 is converted an encoding as shown via FIG. 7 element 720 and transmitted for expression at the recipient’s device as shown per FIG. 8A, and one of ordinary skill in the art would understand the transmission to the recipient device to involve a transmission over a network, e.g. as discussed per [0036], [0068], [0086], and [0095], that necessarily involves a “signal” as recited, and [0026] and [0078] describes “one or more haptic components” that are used to express the haptic effect as delivered (and which the Examiner equates with “tactile delivery unit” as recited)).

Regarding claim 6, Das teaches the method of claim 1, wherein the tactile message program is a widget, a pop-up program, an app, a messenger app, a short message service (SMS), or a multimedia message service (MMS) itself, or is included therein ([0043] explicitly mentions SMS and MMS and “text message” and “email message”, which the Examiner equates with the portions underlined in the instant claim limitation addressed here).

Regarding claim 10, Das teaches the method of claim 1, further comprising: (f) receiving content, and (g) transmitting content signal to the reception terminal device (FIGs. 6-7 and 8A-8B teaching that the messaging framework permits a sending user to include a “text” field (elements 610 and 715: “Hope you’re having a good day at work! :)”)) in addition to the haptic input, and where the text message in the field is message “content”, and is clearly transmitted across a network to the recipient user as FIG. 8A shows, and therefore necessarily involves transmission via a signal of some manner).

Regarding claim 11, Das teaches the method of claim 10, wherein the content includes at least one of dialogue text, sounds, sound effects, pictures, and videos (FIGs. 6-7 and 8A-8B teaching that the messaging framework permits a sending user to include a “text” field (elements 610 and 715: “Hope you’re having a good day at work! :)”) in addition to the haptic input).

Regarding claim 12, Das teaches the method of claim 10, wherein steps (e) and (g) are performed simultaneously or sequentially (FIGs. 6-7 and 8A-8B teaching that the messaging framework permits a sending user to include a “text” field (elements 610 and 715: “Hope you’re having a good day at work! :)”) in addition to the haptic input, and where the text message and haptic encoding/feedback are clearly both transmitted across a network to the recipient user as FIGs. 8A-8B show, and it logically follows that text and haptic content are either sent/transmitted at the same time (i.e., “simultaneously” as recited) or not at the same time (i.e., “sequentially”)).

Regarding claim 13, Das teaches the method of claim 1, wherein the tactile message includes at least one of vibration, squeeze, fasten, punch, push, tap, tilt, and tickle ([0004]: “As used herein, haptic feedback may include any kind of tactile and/or touch-based feedback, such as various texture sensations, pressure sensations, wetness sensations, adhesion sensations, thermal sensations, vibratory sensations, and/or any other effects that may be sensed by a person using his or her sense of touch. Furthermore, a "non-vibratory sensation," as also used herein, may include any sensation that includes at least one effect that does not involve producing vibration. Examples of non-vibratory sensations include the texture sensations, pressure sensations, wetness sensations, adhesion sensations, and thermal sensations mentioned above, either alone, in or in combination with one or more vibratory sensations”, and see also [0045]).

Regarding claim 14, Das teaches a non-transitory computer-readable recording medium ([0100] teaching “machine-readable medium” and “computer-readable medium”, including tangible forms that would read on the recited term), in which a program of a tactile message providing method executable by a processor of a mobile communication terminal device is recorded (see the cited-to portions discussed above in relation to claim 1, which detail and discuss a messaging/communication application that permits haptic/tactile messaging elements – and is applied to user devices per [0005] which necessarily feature CPU and memory elements as discussed per [0025] and [0093]-[0094] for example), the method comprising: 
(a) converting a received tactile pattern into a pattern signal (re: “received tactile pattern” as recited, the sending user’s tactile input is provided via a device touchscreen per [0024], [0035], [0072], and FIG. 6, see e.g. FIG. 6 elements 615 and 618 and via the elements shown within 618; and re: “converting …” as recited, the tactile pattern as drawn by the sending user via FIG. 6 is converted an encoding as shown via FIG. 7 element 720); and 
(b) transmitting the pattern signal to a reception terminal device, wherein the tactile message includes tactile information or tactile information and content information (re: “transmitting …” as recited, the tactile pattern as drawn by the sending user via FIG. 6 is converted an encoding as shown via FIG. 7 element 720 and transmitted for expression at the recipient’s device as shown per FIG. 8A, and one of ordinary skill in the art would understand the transmission to the recipient device to involve a transmission over a network, e.g. as discussed per [0036], [0068], [0086], and [0095], that necessarily involves a “signal” as recited, and where the transmitted/received message is inclusive of tactile/haptic .


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of U.S. Patent Application Publication No. 2014/0143682 (“Druck”).
Regarding claim 7, Das teaches the method of claim 1, as discussed above.  As discussed, Das teaches the user’s providing of a tactile pattern, e.g. per the portions of Das cited in relation to claim 1’s limitations (c) and (d) for example.  That said, Das does not teach the further limitation wherein the tactile pattern inputted by the user is matched with a tactile pattern database previously stored in the tactile message program and a pattern signal of the tactile pattern database is transmitted to the reception terminal device.  Rather, the Examiner relies upon DRUCK to teach what Das may otherwise lack, see e.g. Druck: per a similar touch-driven gesture input in a text/chat/communication like Das’s, Druck features that a comparison is made between the sending user’s input and what is maintained in a server’s/central library, e.g. to determine a match and where the match is associated with a haptic effect that is then signaled to the recipient device for generation etc.) (per Druck: FIG. 8 steps 808-811, where the sending user’s input is essentially processed and converted to a control signal for sending to the recipient user’s device per 811-812, where the result of the pattern signal being received at the recipient device is that the recipient device may shake per [0043] for example).
Like Das, Druck contemplates a gesture driven chat/messaging aspect.  Hence, the references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Druck’s implicit comparison and resulting signal generation aspect with Das’s framework, with a reasonable expectation of success, such that the intended enhancement with haptics per Druck’s [0109] can be intuitive and thereby an improvement over say a random gesture/pattern that a user might have to remember to provide.


11.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of U.S. Patent Application Publication No. 2010/0053094 (“Kong”).
Regarding claim 8, Das teaches the method of claim 1, as discussed above.  Das teaches wherein step (c) comprises receiving the tactile pattern and wherein the tactile pattern input window is divided into a plurality of … regions, and the … region receives a tactile pattern to generate a digital signal independently, and the pattern signal is composed of a sum of the generated digital signals (with respect to the sending user’s drawn input aspect per FIG. 6, Das further teaches per [0072] that “… user interface 600 may include one or more regions and/or controls ”, and it is clear that the totality of the sending user’s drawn input is transmitted via the framework to the recipient user, e.g. per FIG. 8A-B).  That said, it is not clear from Das whether the mentioned “regions” are virtual regions as further recited, and hence the Examiner relies upon KONG to teach what Das may otherwise lack, see e.g. Kong’s touch-driven multi-point input aspect per [0041], where users can feasibly provide various concurrent touch inputs to “conductive regions of different shapes and different sizes”, and it follows that if a user-facing input framework is designed and equipped to prompt a user for input at various physical regions then it would be obvious to provide various input prompts for the various opportune input regions.  
Das and Kong both relate to touch-driven user interface frameworks, and are hence similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kong’s multi-touch input/screen aspect to the problem and solution contemplated by Das, with a reasonable expectation of success, e.g. to provide greater flexibility and complexity to the sending user’s input and expression aspect in emotive messaging.

Regarding claim 9, Das in view of Kong teach the method of claim 8, as discussed above.  The aforementioned references further teach wherein the pattern signal is a signal capable of transmitting stereoscopic tactile information having directionality, by operating each of the tactile delivery units of the reception terminal device corresponding to each of the virtual regions (Das: the sending user’s tactile input is provided via a device touchscreen per [0024], [0035], [0072], and FIG. 6, see e.g. FIG. 6 elements 615 and 618 and via the elements shown within 618, where the drawn tactile input necessarily involves position and movement directions, e.g. as encoded in FIG. 7 element 720 (where defining starting and ending coordinate pairs, as depicted, is akin to encoding a direction for a drawn line for example); and Kong: touch-driven multi-point input aspect per [0041], where users can feasibly provide various concurrent touch inputs).  The motivation for combining the references is as discussed above in relation to claim 8.


Response to Arguments
12.	Applicants’ arguments received 01/03/2022 have been fully considered but they are not persuasive.
As a first matter, the Examiner notes that Applicants’ amended claim 1, as argued, features “at least one of” two means for the receiving of a tactile pattern, e.g. via emoticon and via a tactile pattern input window.  Accordingly, as the Examiner understands and interprets the claim, the Examiner need only map a prior art reference to one such means, e.g. the means that requires a tactile pattern input window as Das teaches for example.  See the anticipation rejection to claim 1 via Das.  In view of what the claim requires on its face, Das teaches each and every required element.  That is to say, the Examiner need not map to and address the limitations that have been rolled up from cancelled claims 3-4 which relate to the requirement of an emoticon, if the Examiner’s rejection instead maps to the recited tactile pattern input window.
As a second matter, Applicants’ arguments merely state that the cited references do not teach the combination of originally filed claims 1-4, as amended into the presently pending claim 1.  There is no specific reason given as to how Das or Druck would fail to do so.  It is merely a conclusory statement that stands-in as an argument by Applicants.  In the absence of any specific reason why Das or Druck would fail, the Examiner does not have anything specific to rebut.  Moreover, as discussed above, the Examiner believe Das properly reads on the amended claim via the anticipation rejection provided herein.  If Applicants disagree, and for purposes of expediting prosecution, Applicants should particularly state the limitation that Das does not teach and why Das is deficient in that regard.  

As an additional matter, the Examiner would like to bring Applicants’ attention to previously-cited U.S. Patent No. 7159008 (“Wies”), and particularly column 9 lines 1-5 which teaches the mapping of “a smiley icon” to a predefined force sensation leveraged in a chat communication between users.  See also column 10 line 54 – column 11 line 4, which teaches the mapping of chat emoticons to haptic messaging elements more generally.  The Examiner mentions this because it is salient to the portions of amended claim 1 which Das is not mapped to, e.g. the limitations relating to emoticons.  The Examiner believes Wies has the teachings sufficient for an anticipation or obviousness rejection, with some minor modification and reliance upon other prior art, to read on Applicants’ amended claim 1.  In the event that Applicants want to focus future prosecution on the emoticon-related limitations, they should do so with Wies in mind. 


Conclusion
13.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174